Judgment in the judgment creditor’s action unanimously affirmed, with costs. Judgment in the injunction action unanimously affirmed, without costs. We are satisfied that the finding of fact that defendant Frances S. Carr contributed no moneys toward the purchase of the property is justified by the evidence. This, therefore, disposes of the proposition-that there was a moral obligation on the part of the defendant Stackhouse to convey to said defendant Carr. As to the question of actual intent to defraud, we are of opinion that a finding to the contrary of that made at the Special Term would be unwarranted by the proof. Present — Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ.